DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: pages 8-13 refer to Figures but no figures are noted in the application as filed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16 (and dependent claims except for 18 and 20), it is not clear what represented means, is it the sequence #1 or is it just the genome structure as in PGPub 118 showing the virus genome represented in Figures 1A and 1B?  Is SEQ ID#1 attenuated? 
--16. An attenuated [
strain comprising [

ID NO. 1 attenuating the virulence of said strain.—

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 19, and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a delta SH and Delta G clones of the ’83 strain, does not reasonably provide enablement for any attenuating mutation, combination delta SH-G, or treating or protecting against any viral infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The specification teach a delta SH and delta G HMPV clone in examples 9 and 10.
The results refer to figures that are not present so it cannot be fully determined if they are effective at treating or preventing in mice. 
No other mutants are taught.
The prior art indicates that not all mutants are attenuating.
Biacchesi et al. teach that the delta SH in their clone was not attenuating (abstract).
The art does not recognize vaccines that prevent against all viral infections or even RSV.
Weisshaar et al. (DNA and CELL Bio vol 34, pages 506-510 (Year: 2015)) teach there is no RSV vaccine (abstract).
There are no recognized vaccine to HIV.
Barouch (Nature Vol 455 2 October 2008 doi:10.1038/nature07352 (Year: 2008)) teach that there have been many problems with HIV vaccines (abstract) and “Another key challenge is the lack of clear immune correlates of protection in humans, because HIV-1-infected patients are unable to eradicate the virus.”(page 614 col 1 near top).
Thus, with the different and unpredictable results of attenuating mutations and the lack viral vaccines to all virus, it would require undue experimentation to make and use the invention as claimed. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19, 21, 24-26, 29, and 30 are rejected under 35 U.S.C. 102(a1) as anticipated by Biacchesi et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Biacchesi et al. and Aerts et al. 
For claims 16, and 24-26, Biacchesi et al. attenuated HMPV (abstract and Table 1) and for 17, 19, and 21, that they have SH and or G mutations that inactivate the genes (Figure 1). For claims 29, and 30, the vaccine is administered to the nose (section- Replication, immunogenicity, and protective efficacy following intranasal administration to hamsters).
Because of the interpretation of derived and represented as discussed above, the SEQ ID# 1 is not required because of the allowed mutations can be anywhere in the genome, so long as the final product is an attenuated HMPV with mutations that cause attenuation. 
Thus, Biacchesi et al. anticipate the claimed invention. 

Biacchesi et al. is discussed above.
Biacchesi et al. does not teach SEQ ID# 1.
Aerts et al. teach an infectious clone of the strain used to make SEQ ID# 1, C-85473 (abstract).
One of ordinary skill in the art at the effective time of filing would be motivated to make other HMPV strains with art known mutations that attenuate the virus. One of ordinary skill in the art at the effective time of filing would have the expectation of success knowing that the clone of C-85473 has been made and the mutations have been used in another HMPV.
While Aerts et al. does not specifically teach SEQ ID# 1, the clone is made from the same strain and would be expected to have the same sequence. 
The claims are drawn to comprising and can have more than the deletion listed in claims 17 and 19. The claims can have both mutations. 
Thus, it would have been prima facie obvious at the effective time of filing to use the mutations of Biacchesi et al. with a different isolate of HMPV from Aerts et al. because they are switching the functionally similar backbone virus strains. 
    Claims 22, 23, 27, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Biacchesi et al. and Aerts et al.  as applied to claims 16-17, 19, 21, 24-26, 29, and 30 above, and further in view of Collins et al. (US20040241188A1).
Biacchesi et al. and Aerts et al. are discussed above.
Biacchesi et al. and Aerts et al. do not teach heterologous antigen including RSV. 

One of ordinary skill in the art at the effective time of filing would be motivated to make other HMPV modifications with art known features that include adding an RSV gene to the clone. One of ordinary skill in the art at the effective time of filing would have the expectation of success knowing that the clone of C-85473 has been made and the mutations have been used in other HMPV.
Thus, it would have been prima facie obvious at the effective time of filing to use the attenuated HMPV strain of Biacchesi et al. and Aerts et al. with to express RSV antigen of Collins et al.  because MPV has been shown to express heterologous antigens. 
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           

/Shanon A. Foley/             Primary Examiner, Art Unit 1648